Citation Nr: 0212889	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  95-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
neuromuscular low back pain, residual of a stab wound with 
peripheral neuropathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1968 to February 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which denied a 
claim of entitlement to an increased evaluation for a 
service-connected low back disorder, residual of a stab wound 
in service, rated as 30 percent disabling.  By a January 1998 
decision, the Board remanded the claim for further 
development.  Subsequently, by a rating decision prepared in 
August 1999 and issued to the veteran in September 1999, the 
RO increased the evaluation of the veteran's low back 
disorder, residual of a stab wound, with peripheral 
neuropathy, to 40 percent disabling.  Although the evaluation 
for the low back disability residual to a stab wound has been 
increased from 30 percent to 40 percent since the veteran 
initiated this appeal, the 40 percent evaluation does not 
represent the maximum available benefit, and the issue of the 
appropriate evaluation remains on appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The claim returns to the Board for 
further appellate review.

The Board notes that, in his November 1998 statement, the 
veteran states that his claim has been "misunderstood," and 
he states that his disability is "two-fold," with one problem 
being that the scar feels like it is "going to split," 
causing a stretching type irritation.  It appears that the 
veteran may have been attempting to raise a claim of 
entitlement to an increased evaluation for disability due to 
a service-connected scar on the back.  This claim is REFERRED 
to the RO for any necessary action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained. 

2.  The veteran's service-connected neuromuscular low back 
pain, residual of a stab wound, with peripheral neuropathy, 
is currently manifested by tingling, numbness, and pain in 
the right thigh, with occasional episodes of electric-shock 
type pain, and with increased pain on standing or walking 
more than 30 minutes, relieved by sitting, but the disability 
is not manifested by low back pain, loss of range of motion 
of the back, altered gait, weakness, muscle atrophy, periods 
of incapacitating pain or little intermittent relief, or 
other neurologic changes.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 
percent for service-connected neuromuscular low back pain, 
residual of a stab wound with peripheral neuropathy, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, by a claim submitted in February 1975, the 
veteran sought service connection for a stab wound.  Service 
connection for a disability characterized as "neuro-muscular 
low back pain secondary to stab wound with peripheral 
neuropathy" was granted by a March 1977 rating decision.  The 
service-connected low back pain was evaluated as 30 percent 
disabling under Diagnostic Code 5314.  The veteran was also 
granted service connection for a tender scar of the back, and 
that disability was evaluated as 10 percent disabling under 
Diagnostic Code 7804.  Those evaluations remained in effect, 
unchanged, when, by a claim received in February 1994, the 
veteran requested an increased evaluation for a service-
connected numbness in the legs.  

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was enacted.  Under the provisions of the VCAA, 
VA has a duty to notify a claimant of any information and any 
medical or lay evidence not previously provided that is 
necessary to substantiate the claim, and also has a duty to 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
Regulations implementing the VCAA have been published.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The veteran was advised of the criteria for higher 
evaluations for his service-connected disability by a 
statement of the case (SOC) issued in June 1995 and by a 
supplemental SOC (SSOC) prepared in August 1999 and issued in 
September 1999.  The veteran was notified of the types of 
evidence which might establish entitlement to an increased 
evaluation by the Board's January 1998 Remand, and by an 
August 1999 rating decision.  The veteran was afforded VA 
examinations in August 1994 and December 1998.  The veteran's 
representative has stated, in an August 2002 Informal Hearing 
Presentation, that all development directed by the Board in 
its 1998 Remand has been accomplished.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In March 
1994, VA obtained copies of VA outpatient treatment records, 
as the veteran requested in his February 1992 claim.  He was 
advised that these records were obtained and considered in 
the May 1995 statement of the case.  In July 1994, he was 
advised that a VA rating examination would be scheduled for 
him, and he was advised that he should report for the 
examination.  Pursuant to the Board's January 1998 remand, he 
was asked by the RO in an October 1998 letter to identify the 
names, dates and places of treatment, to provide 
authorization for release of information to the RO, and that 
the RO would obtain the reports of such treatment.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although the RO did not have the guidance of the VCAA in 
adjudicating this claim, the Board finds that the 
notifications to the veteran of the criteria for an increased 
evaluation, the opportunities afforded him to identify or 
submit evidence, the VA examinations, and the information 
provided to him in the Board's December 1998 remand, have 
satisfied the requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002).

January 1994 VA clinical records disclose that the veteran 
complained of a pinching or stretching pain in the lower 
back, causing him to lose a day from work.  The provider 
concluded that the veteran had nerve damage, right side, 
secondary to a knife injury of the spine, and referred the 
veteran for neurology evaluation.  In February 1994, the 
veteran complained of a pins and needles sensation and 
numbness in the right thigh.  There was no loss of strength.  
He reported that this pain has been intermittent over the 
last five years, but was now almost constant.  He reported 
that the pain increased with use and decreased with rest.  He 
denied back pain or urinary or bowel changes.  The provider 
concluded that the pain was most likely neuropathy from 
spinal cord injury and concluded that there was no objective 
evidence of new neurologic deficit.

On VA examination conducted in August 1994, the veteran 
reported that he had numbness in the legs following a stab 
wound in the back, with recent complaints of pinching and 
burning sensation.  There was no scoliosis or muscle spasm in 
the back.  There was no back pain on tenderness or 
percussion.  The veteran was able to bend down to touch his 
fingertips to the lower third of the legs and he was able to 
reverse the lumbar curve.  Backward and right and left side 
bending motions were completely supple and painless.  The 
pain was not increased by coughing, sneezing or straining, 
but was worse with standing, and was relieved by sitting.  He 
describes electric-shock type pain as occurring about twice a 
day.  Motor strength was 5/5.  Sensory function was decreased 
to pinprick in the right thigh in an area which was non-
anatomic in distribution for either dermatomal or lateral 
femoral cutaneous distribution nerves.  Position and 
vibration sense were intact.  The tendon reflexes were 2+ and 
equal.  The examiner noted that an EMG and nerve conduction 
study should be conducted, and suggested a surgical consult 
to rule out inguinal hernias bilaterally.

In its January 1998 Remand, the Board directed the RO to 
complete the examination by conducting electromyogram (EMG), 
nerve conduction study, and the suggested surgical 
consultation, if needed, and directed the RO to obtain 
medical opinion as to the severity of residuals of the stab 
wound.

By a statement dated in November 1998, the veteran reiterated 
that he did not have low back pain, but rather had burning 
and pinching pain in his right leg when he stood or walked 
for more than 30 or 45 minutes.  He reported that the pain 
was relieved when he sat down for 10 minutes.

On VA examination conducted in December 1998, the veteran 
denied low back pain.  He complained of pain and burning with 
pinching in the right thigh, starting when he stood or walked 
for about 30 minutes.  He reported that his current 
employment allowed him to sit down when necessary.  The 
veteran changed his work from doing construction to teaching 
welding in school.  He reported avoiding mowing the lawn, 
gardening, walking, or running the vacuum cleaner because 
those activities cause tightness and a pinching sensation and 
numbness in the right thigh.  The veteran had no muscle 
spasm, weakness, or tenderness on examination of the spine.  
The musculature of the back was normal.  Motion of the spine 
was not painful.  The veteran's posture was normal.  There 
was no local muscle damage, muscle herniation or joint 
involvement with the scar.  Range of motion in the cervical, 
thoracic, and lumbar spine was within normal limits.  
Neurologic examination disclosed motor function within normal 
limits, but sensation was decreased over the anterior lateral 
aspect of the right thigh.  Knee and ankle reflexes were 1+ 
bilaterally.  There was no muscle weakness or wasting.  
Radiologic examination of the lumbosacral spine disclosed 
moderate to marked narrowing of the disc at L5-S1.  
Degenerative arthritis was noted.  The examiner assigned a 
diagnosis of narrow muscular low back disorder, residual of a 
stab wound, with peripheral neuropathy. EMG and nerve 
conduction studies of the right lower extremity were 
performed in January 1999.  Those examinations were 
indicative of L5 radiculopathy.  

In a July 1997 addendum to the December 1998 VA examination, 
the examiner provided an opinion that the January 1999 EMG 
study indicated denervation changes on the level of L4-L5, 
right side.  The examiner opined that the veteran's 
paresthetic condition of the right thigh was more likely than 
not the result of the stab wound he suffered in 1970.

The RO has evaluated the veteran's neuromuscular low back 
disability, residual of stab wound, with peripheral 
neuropathy, by analogy to intervertebral disc syndrome, which 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  


Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted with moderate intravertebral disc syndrome symptoms 
and recurring attacks of symptomatology.  A 40 percent 
evaluation is warranted for severe intravertebral disc 
syndrome with recurring attacks with intermittent relief.  
The next higher evaluation, a 60 percent evaluation, is 
warranted for pronounced intravertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the disease disc, with little intermittent relief.

In this case, the veteran has attacks of pain in the right 
thigh which occur, on the average, twice per day, sometimes 
lasting only a few seconds, and which also occur when the 
veteran stands or walks more than 30 to 45 minutes at a time.  
The veteran obtains relief by sitting down for 10 minutes.  
The veteran does not have muscle spasms.  His deep tendon 
reflexes are present and equal bilaterally.  He does not 
require any assistive device to walk; his gait and posture 
when walking are normal.  He has normal motor strength with 
no evidence of wasting or atrophy.  

While the service-connected disability does impair the 
veteran's ability to stand and walk for more than 30 minutes 
at any time, the veteran's ability to stand and walk normally 
before and after resting and his ability to obtain relief 
from pain is more consistent with the criteria for a 40 
percent evaluation than with the criteria by analogy to a 60 
percent evaluation for pronounced intravertebral disc 
syndrome.

The veteran does not use narcotic pain medications.  He 
avoids certain strenuous physical activities in order to 
prevent exacerbation of pain, but the stab wound residuals do 
not preclude him from performing any activity of daily living 
and have not required bed rest; he has not reported any 
episodes of total incapacitation.  

The veteran contends that he is not able to work at his 
previous employment, in construction, as a result of his 
service-connected disability.  He reports that he has had to 
find less strenuous employment, which allows him to sit 
frequently or when 


he needs to.  However, the veteran has been able to continue 
working full-time as a welding instructor.  The veteran's 
ability to stand and walk without assistance or any assistive 
device, with normal gait, posture, and motor strength, is 
consistent with moderate or severe intervertebral disc 
syndrome, so as to warrant a 40 percent evaluation, but is 
not consistent with the criteria for pronounced disability so 
as to warrant a 60 percent evaluation.

The veteran states that he obtains relief from pain with 
sitting for 10 minutes.  This fact is also more consistent 
with analogy to severe, but not pronounced, intervertebral 
disc syndrome.

The Board has considered whether an increased evaluation or 
separate compensable evaluation may be available under any 
other diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  A veteran must be compensated for all factors 
of service-connected disability, and may be rated separately 
for different manifestations of the same injury, where "none 
of the symptomatology for any one of [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and such evaluation does not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14; 
Esteban, supra.  The Board notes, in this regard, that the 
veteran has been granted a separate, compensable, evaluation 
for the scar resulting from a stab wound of the back, so 
disability associated with the scar cannot be considered to 
support an evaluation in excess of 40 percent under 
Diagnostic Code 5293.

The Board has considered whether an evaluation in excess of 
40 percent is available under any other diagnostic code.  The 
Board is unable to find any analogous diagnostic code which 
would allow an evaluation in excess of 40 percent.  The Board 
notes that a 40 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 5314, used to 
evaluate disability of Muscle Group 


XIV, the muscles of the anterior thigh.  Thus, application of 
that diagnostic code would not be more favorable to the 
veteran.

Sciatic neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the veteran's residual stab wound disability 
under both Diagnostic Code 5293 and under Diagnostic Code 
8520, the diagnostic code which provides criteria for 
evaluating sciatic neuropathy.  38 C.F.R. § 4.14.  Moreover, 
the evidence reflects that the veteran's symptomatology is 
sensory in nature, manifested by paresthesia, pain, and 
numbness, but is not manifested by effects on motor strength 
or movement.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree of peripheral nerve injury. 38 C.F.R. § 4.124a.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there is no evidence that 
the veteran's low back disability has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  The evidence 
establishes that the veteran has been able to work teaching 
welding in school, albeit he cannot stand for long periods.  
Nevertheless, it has not been shown that the service-
connected disability interferes with employment to a degree 
that could be considered marked.  Therefore, the Board must 
conclude that the average industrial impairment from the 
disability would not be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996).

As the preponderance of the evidence is against the claim, an 
increased rating is denied.




ORDER

An evaluation in excess of 40 percent for neuromuscular low 
back pain, residual of a stab wound with peripheral 
neuropathy, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

